DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek (US 2020/0098047).
Regarding independent claim 1, Baek teaches a color filter substrate (Fig. 9, Element 100b) comprising a pixel definition layer comprising a first pixel-defining structure (Fig. 9, Element 140b) and a second pixel-defining structure (Fig. 9, Element 450), wherein the second pixel-defining structure (450) encapsulates the first pixel-defining structure (140b).
Regarding claim 2, Baek teaches a substrate (Fig. 9, Element 110); a black matrix (Fig. 9, Element 120) disposed on the substrate (110), wherein a plurality of first openings are provided in the black matrix (Fig. 9, spaces between 120); a color pixel layer (Fig. 9, Element 130a-c) disposed on the substrate (110) in the plurality of first openings; and a transparent protective layer (Fig. 10, Element 500) covering the color pixel layer (130a-c) and the black matrix (120); wherein the pixel definition layer (450) is 
Regarding claim 3, Baek teaches the color pixel layer comprising a plurality of red sub-pixels, green sub-pixels, and blue sub-pixels, and the red sub-pixels, the green sub-pixels, and the blue sub-pixels are all evenly distributed on the substrate and filled in the first openings (Fig. 9, ¶ [0104]).
Regarding claim 4, Baek teaches a plurality of second openings (Fig. 9) disposed in the pixel definition layer (Fig. 9), the second openings positioned corresponding to the first openings (Fig. 9), and the color filter substrate (100b) further comprising a quantum dot light-conversion layer (Fig. 9, Element 150/160/170) disposed on the transparent protective layer (500) in the second openings.
Regarding claim 5, Baek teaches the quantum dot light-conversion layer (150/160) provided in the second openings corresponding to the red sub-pixels and the green sub-pixels.
Regarding claim 6, Baek teaches a material used for the first pixel-defining structure comprises one or more of silicon oxide, silicon nitride, and an organic material, and a material used for the second pixel-defining structure is a light-shielding hydrophobic material (¶ [0117]).
Regarding independent claim 9
Regarding claim 10, Baek teaches after providing the substrate (110), the method comprises following steps: forming a black matrix (Fig. 9, Element 120) on the substrate (110); forming a color pixel layer (Fig. 9, Element 130a-c) on the substrate (110); and forming a transparent protective layer (Fig. 10, Element 500) on the black matrix (120) and the color pixel layer (130a-c); and wherein after forming the second pixel-defining structure (450), the method comprises a step of forming a quantum dot light-conversion layer (Fig. 9, Element 150/160/170) on the transparent protective layer (500).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2020/0098047) in view of Li (US 2019/0386253).
Regarding claim 7, Baek teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a cross-sectional shape of the pixel definition layer and a cross-sectional shape of the first pixel-defining structure being both trapezoidal.
Li teaches a color filter substrate (Fig. 11, Element 1) comprising pixel definition layer (Fig. 11, Element 13) having first pixel-defining structure (Fig. 11, Element 121) and a second pixel-defining structure (Fig. 11, Element 131), wherein a cross-sectional 
Therefore, it would have been obvious to one having ordinary skill in the art before the effectively filed claimed invention to provide the color filter substrate of Baek with the trapezoidal pixel-defining layer taught by Li for upgrading the display quality.
Regarding claim 8, Li teaches a height of the pixel definition layer being greater than 6 um (¶ [0049]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (US 2021/0200011) teaches a display substrate with electrode blocks.  Won (US 2020/0252707) teaches a display device with sound generator.  Kim (US 9,859,342) an organic light emitting diode display with corresponding color filters.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        10 March 2022